Citation Nr: 1450445	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel




INTRODUCTION

The Veteran served on active duty from July to November 1971, November 1990 to June 1991, and from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran's claim for TDIU stems from his disagreement with the rating assigned for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability).

The Veteran appeared and testified at a videoconference hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in February, June and December 2013.  The Board remanded the claim so that the Veteran could be scheduled for a requested Board hearing, treatment records could be obtained and he could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to an increased rating for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

As noted in the December 2013 remand, the Veteran's reported that he is unable to do sedentary or physical jobs due to his service-connected disabilities.

The Veteran is service connected for PTSD (with ratings of 50 percent from March 20, 2008 to September 24, 2013, and 70 percent from September 25, 2013), a thoracic spine disability (10 percent), left shoulder arthritis (10 percent), hypertension (10 percent), erectile dysfunction (noncompensably rated), and right ear hearing loss (noncompensably rated).  He has combined evaluations of 60 percent from March 20, 2008 to September 24, 2013, and 80 percent from September 25, 2013.  As the Veteran's TDIU claim arises from his request for an increased rating for PTSD and the Veteran has indicated he has been unemployed due to his service-connected disabilities since February 2008, the VA must address his TDIU claim on schedular and extraschedular bases.

Despite attempts by the VA in the December 2013 remand, the Veteran's employment history is still unclear from the record.  While he repeatedly reports that he stopped working for Alabama Power in February 2008, he has made statements regarding employment from 2008 to 2010.  It is not clear if this employment subsequent to February 2008 was full time employment.

During the July 2008 VA examination he reported working for the Alabama Power Company from 1978 to February 2008; however, in February 2008, while working as a trouble-shooter answering calls, "he got irritated easily and short-tempered. He became hyperalert with increased startle response and could not concentrate and focus and got stressed out on the job and was retired from the job" in 2008. From February 2008 until the time of the examination, he was working as a "helper" in the electronics department of a construction company.  "The Veteran stated that in February 2008 while working for the Alabama Power [company ] his nervousness and depression with irritability and short temper, and feelings of isolation had affected him frequently, and from February 2008 to the present time while working at the Zachary Construction Company, it affects him every now and then."

The Veteran has twice been forwarded a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability for completion, but it does not appear that he has provided the VA with the necessary information.  As the claim must be remanded for additional medical opinion, on remand a VA Form 21-8940 should again be forwarded to the Veteran for completion. 

In the December 2013 remand, the Board noted that the Veteran should be scheduled for "any VA examinations needed to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment."

In August 2014, the Veteran was afforded a VA PTSD examination with an opinion on his employability based on his PTSD disability alone.  The examiner noted it was outside of her scope to address non-psychiatric medical conditions that are service-connected.  She opined that it was less likely than not that his PTSD symptoms alone would prevent him from securing and maintaining substantially gainful employment.

The Veteran was last provided VA audio and spine examinations in May 2011.  The VA has not provided VA examinations which address his employability based upon his service-connected physical disabilities.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

2.  Schedule the Veteran for any VA examinations needed to address whether it is at least as likely as not that service-connected disorders alone render him unable to secure and maintain substantially gainful employment.  

The Veteran was afforded a VA psychiatric examination with TDIU opinion in August 2014, but needs to have his physical service-connected disabilities addressed.  

Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

3.  Then, readjudicate the Veteran's claims.  The Veteran's claim for TDIU should be addressed on a schedular and extraschedular basis, as the TDIU claim stems from grant of PTSD and disagreement with the original rating.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



